Citation Nr: 0518606	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-07 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in St. Petersburg, Florida

THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
fracture of the left femoral neck, claimed as a result of a 
fall during treatment at a VA hospital on April 11, 2001. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active military service from November 1950 to 
September 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision.  The veteran filed a 
timely notice of disagreement in December 2002, the RO issued 
a statement of the case in February 2004, and the veteran 
perfected his appeal in March 2004.  This case has been 
advanced on the docket.  


FINDINGS OF FACT

1.  The veteran, a quadriplegic, was hospitalized at a VA 
hospital on April 11, 2001 for an elective colonoscopy; 
during this hospitalization, he fell while being transferred 
to his wheelchair by a nurse's aide.

2.  The veteran was subsequently diagnosed as having fracture 
of the left femoral neck.  

3.  A VA osteopath has opined that there is a "good 
possibility" that the fracture of the left femoral neck was 
due to the falling incident.  


CONCLUSION OF LAW

The requirements for entitlement to compensation under 38 
U.S.C.A. § 1151 for fracture of the left femoral neck, 
claimed as a result of a fall during treatment at a VA 
hospital on April 11, 2001, have been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.358 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has asserted in written statements and at a 
January 2004 local hearing that he fractured his left femur 
during a fall while hospitalized at a VA facility on April 
11, 2001.  He seeks compensation under 38 U.S.C.A. § 1151, 
which provides, in pertinent part, that: 

(a)  Compensation under this chapter . . 
. shall be awarded for a qualifying 
additional disability . . . of a veteran 
in the same manner as if such additional 
disability . . . were service-connected.  
For purposes of this section, a 
disability . . . is a qualifying 
additional disability . . . if the 
disability . . . was not the result of 
the veteran's willful misconduct and - 
(1) the disability . . . was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability . . . was -   
(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or  
(B) an event not reasonably 
foreseeable . . . 

38 U.S.C.A. § 1151.

The veteran must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith. The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1), (2).

The evidence reflects that on April 11, 2001, the veteran (a 
quadriplegic) was hospitalized at a VA facility to undergo an 
elective colonoscopy.  After sitting on the commode, he was 
being manually transferred to his wheelchair by a VA nurse's 
aide when he either fell or otherwise slipped to the floor 
with his left leg turned out at an angle.  After calling for 
help, the nurse's aide was assisted by two other staff 
members who eventually returned the veteran to bed via a 
lift.  Shortly after the incident, the charge nurse and a VA 
physician apparently visited the veteran and examined his 
legs (which did not appear injured at that time).  The 
veteran was discharged the next day.  

While in bed the night of discharge, the veteran's wife noted 
that his left leg and foot appeared to be turned at an odd 
angle.  When the veteran awakened the next morning, his left 
leg and foot apparently were still turned outward and his 
left upper thigh was swollen.  He and his wife returned to 
the VA hospital, where swelling of the left hip and thigh was 
noted.  He was re-hospitalized, treated for left femoral neck 
fracture, and finally discharged in June 2001.

The claims file includes a VA Form 10-2633 ("Report of 
Special Incident Involving a Beneficiary") dated April 11, 
2001, in which a nurse's assistant wrote that the veteran was 
being transferred from the toilet to a commode chair.  The 
nurse's assistant wrote that although the veteran did not 
fall, he "was sat on the floor."  The nurse's assistant 
called for assistance.  Two other staff members eventually 
helped the nurse's assistant raise the veteran from the floor 
to a chair.  The veteran was then transferred from the chair 
to bed by a lifter.   At the bottom of the first page of the 
VA Form 10-2633, a VA staff physician noted that he had 
evaluated the veteran that same day and found no evidence of 
injury.  On the second page, two other signed entries dated 
in May 2001 indicate that there was no obvious injury and 
that the veteran had not fallen.          

In another entry, the staff nurse wrote that she had been 
called to the room in April 2001 because the veteran had 
complained of leg pain.  A nurse's assistant told her that in 
the morning, the veteran (while completing bowel prep and 
transferring from the commode to the wheelchair) had slid and 
needed help to get back to the bed.  The veteran apparently 
had complained of difficulty moving his leg and slight pain 
to the knee.  

In a June 2002 letter, the director of the VA hospital wrote 
that (at that time) the medical record did not document any 
incident occurring on April 11, 2001, during a transfer from 
commode to wheelchair while the veteran was an inpatient at a 
VA facility.  The director concluded that the veteran's 
fracture appeared to be of uncertain origin and pathologic 
rather than traumatic.    

Yet subsequent to this letter, records were associated with 
the claims file which do document the incident on April 11, 
2001 (they have been summarized in this decision).  Moreover, 
the claims file also includes an October 2002 entry, in which 
a VA osteopath recounted the veteran's pertinent medical 
history, noting that he had been a quadriplegic for 30 years 
and had never had problems with transfers at home.  The VA 
osteopath further wrote that the April 2001 incident was 
documented and had 

involved a poor transfer and leg 
[fracture, which] in quad[s] many time[s] 
are not pick[ed] up for a period of time 
afterward[s. . .] there is a good 
possibility this incident did cause his 
leg to [fracture].  His [treatment] was 
[appropriate] but this has caused him to 
have leg length difference, pelvic 
obliquity and difficulty in transition[.]  

The preponderance of the evidence reflects that the veteran 
has suffered, not due to his own willful misconduct, an 
additional disability (namely fracture of the left femoral 
neck), a disability which a VA osteopath has specifically 
opined was likely caused by a "poor transfer" during 
hospitalization at a VA facility on April 11, 2001.  There is 
no evidence that this injury was due to a reasonably 
foreseeable event.  Based on this evidence,  compensation 
under 38 U.S.C.A. § 1151 is warranted.  

In light of this result (a full grant of the claim for 
benefits), a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is essentially 
harmless error). 

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
fracture of the left femoral neck, claimed as a result of a 
fall during treatment at a VA hospital on April 11, 2001, is 
granted.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


